Case 1:17-cr-00059-CMA Document 227 Filed 04/23/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Criminal Action No. 17-cr-00059-CMA-02

UNITED STATES OF AMERICA,

       Plaintiff,

v.

2. JAIME MICHAEL RUBIO-PEREZ,

       Defendant.


 ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE PURSUANT
                     TO THE FIRST STEP ACT


       This matter is before the Court on Defendant Jaime Michael Rubio-Perez’s

Motion to Reduce Sentence to § 3582(c)(2) and the First Step Act of 2018 (Doc. # 223).

Mr. Rubio-Perez seeks to reduce his sentence “in light of [t]he “First Step Act” Section

402” by two levels. (Id. at 2.) However, because Mr. Rubio-Perez is ineligible for relief

under the First Step Act, the Court denies the Motion.

                              I.      LEGAL STANDARD

       “A federal district court may modify a defendant’s sentence where Congress has

specifically authorized it to do so.” United States v. Lewis, No. CR 08-0057 JB, 2019 WL

2192508, at *21 (citing United States v. Blackwell, 81 F.3d 945, 947(10th Cir. 1996)); 18

U.S.C. § 3582(c)(1)(B). “The First Step Act was passed by Congress, and signed by the

President, in an effort to remedy the disproportionately harsh sentences imposed for

crack cocaine offenses.” United States v. Tucker, 356 F. Supp. 3d 808, 810 (S.D. Iowa
Case 1:17-cr-00059-CMA Document 227 Filed 04/23/20 USDC Colorado Page 2 of 4




2019). The First Step Act provides that a court may impose a reduced sentence for a

defendant who has been sentenced for a “covered offense” subject to revised

sentencing guidelines set forth in Sections 2 and 3 of the Fair Sentencing Act. Pub. L.

No. 115-391, § 404,132 Stat. 5194, 5222. The “covered offenses” in the First Step Act

are “violation[s] of a Federal Criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 that [were] [] committed

before August 3, 2010.” Id. § 404(b), 132 Stat. at 5222.

       Section 2 of the Fair Sentencing Act “increased the drug amounts triggering

mandatory minimums for crack trafficking offenses from 5 grams to 28 grams in respect

to the 5-year minimum and from 50 grams to 280 grams in respect to the 10-year

minimum.” Dorsey v. United States, 567 U.S. 260, 269 (2012); Pub. L. No. 111-220 § 2,

124 Stat. 2373. Section 3 of the Fair Sentencing Act discarded the 5-year mandatory

minimum sentence for simple possession of crack cocaine. Id. The purpose of both

sections was to modify mandatory minimum sentences for crack cocaine offenses set

forth in 21 U.S.C. Section 841. See 18 U.S.C. § 841(b)(1)(A)(iii); (b)(1)(B)(iii).

       The First Step Act provides a two-part inquiry for courts considering a

defendant’s resentencing. First, a defendant must be eligible for relief under the First

Step Act. See Lewis, 2019 WL 2192508 at *18–19. Second, a court decides whether a

resentencing is warranted. Id. With respect to the first part, “[t]o be eligible for relief

under the First Step Act’s Section 404(a), a defendant must have been convicted and

sentenced for a covered offense. To be convicted of a covered offense, a defendant (1)

must have been convicted for violating a federal criminal statute, for which the Fair


                                               2
Case 1:17-cr-00059-CMA Document 227 Filed 04/23/20 USDC Colorado Page 3 of 4




Sentencing Act’s sections 2 and 3’s modified the penalties; and (2) have committed that

offense before August 3, 2010.” Id. at *18. Regarding the second part, that a

defendant’s mandatory minimum sentencing guidelines were changed under the Fair

Sentencing Act is sufficient to warrant a resentencing under the First Step Act. Tucker,

356 F. Supp. 3d at 810. Indeed, “[r]elief under the First Step Act is discretionary.” United

States v. Davis, No. 07-cr-245S (1), 2019 WL 1054554, at *3 (W.D.N.Y. Mar. 6, 2019).

                                  II.      ANALYSIS

       In the instant action, the Court need not go further than address the first part of

the First Step Act analysis—eligibility. On December 19, 2017, the Court sentenced Mr.

Rubio-Perez to 83 months imprisonment and 5 years of supervised release for violating

21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A)(viii), conspiracy to distribute and possess

with intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine (Doc. ## 191–192), to which he pleaded guilty

on August 24, 2017 (Doc. ## 115–117). Further, he joined the conspiracy on January

29, 2017. (Doc. # 116 at 6, ¶ 15.)

       Mr. Rubio-Perez contends that the First Step Act constitutes one of those “limited

circumstances” that permit this Court to modify his sentence. (Doc. # 223 at 4.)

However, the First Step Act primarily focuses on mandatory minimum sentences that

were altered by the Fair Sentencing Act of 2010 and applies that law retroactively to

sentenced defendants who were convicted of violating 21 U.S.C. §§ 841(b)(1)(A)(iii),

(B)(iii), 960(1)(C), and (2)(C) and committed either offense prior to January 3, 2010.




                                             3
Case 1:17-cr-00059-CMA Document 227 Filed 04/23/20 USDC Colorado Page 4 of 4




Accordingly, Mr. Rubio-Perez’s violation of 21 U.S.C. § 841(b)(1)(A)(viii) in 2017 does

not qualify for relief under the First Step Act.

                                 III.      CONCLUSION

       For the foregoing reasons, Defendant Jaime Michael Rubio-Perez’s Motion to

Reduce Sentence Pursuant to § 3582(c)(2) and the First Step Act of 2018 (Doc. # 223)

is DENIED.


       DATED: April 23, 2020


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               4
